t c memo united_states tax_court rodney p walker petitioner v commissioner of internal revenue respondent docket nos 16108-14l 9435-15l filed date both p and r have moved for summary_judgment in these cdp cases we will deny p's motion and grant r's motion in part we will remand these cases to appeals for supplemental determinations on two issues rodney p walker pro_se nicole c beckley for respondent 1we consolidated the cases at docket nos 16108-14l and 9435-15l for trial briefing and opinion memorandum opinion halpern judge these consolidated cases are before us to review two determinations by the internal_revenue_service irs appeals_office appeals following two collection_due_process cdp hearings conducted pursuant to sec_6320 and c and b and c respondent seeks to collect from petitioner his unpaid federal_income_tax for hi sec_2001 through and taxable calendar years appeals' first determination was to sustain respondent's notice_of_federal_tax_lien nftl with respect to petitioner's unpaid through tax and its second determination was to sustain respondent's notice_of_intent_to_levy levy notice with respect to petitioner's unpaid and tax petitioner assigns errors to those determinations respondent denies any error we review the determinations pursuant to sec_6330 each party has moved for summary_judgment in his favor petitioner's motion and respondent's motion each party objects to our granting the other's motion except that petitioner concedes that we may grant respondent's motion as it pertains to and 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure 3as discussed infra respondent had already notified petitioner of his intent to collect by levy petitioner's unpaid through tax we accept that concession and will not further addre sec_2001 and sec_2002 in this report we will sometimes refer to the remaining years at issue and as the controversy years summary_judgment expedites litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial and should not be used to resolve genuine issues of material fact e g estate of powell v commissioner t c __ __ slip op pincite date we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that no genuine dispute as to any material fact exists and we will draw any factual inferences in the light most favorable to the nonmoving party see eg 139_tc_508 in support of his motion and in opposition to petitioner's motion respondent relies on the pleadings two declarations along with attachments thereto and relevant documents from his administrative files one declaration is by settlement officer so wilhamina hayes the appeals employee who was assigned to conduct petitioner's cdp hearing with respect to the nftl and who determined that the notice should stand the second declaration is by timothy g kash the then manager of linda reeve who was the settlement officer assigned to conduct petitioner's cdp hearing with respect to the levy notice and who determined that the notice should stand apparently so reeve is unavailable to be a declarant mr kash approved her determination to sustain the levy notice and attached to his declaration are so reeve's notes and the documents that she reviewed in making her determination petitioner has provided us with no affidavit or declaration to support either his motion or his opposition to respondent's motion he refers to and appears to rely on the declarations and file documents provided by respondent we will deny petitioner's motion grant respondent's motion in part and remand these cases to appeals for supplemental determinations on two issues background we draw the following facts from the pleadings the motions the declarations and the documents provided by respondent from his administrative files petitioner's residence petitioner resided in california when he filed the petitions notices of deficiency and certified mail logs petitioner did not file federal_income_tax returns for the controversy years because of that failure respondent completed substitutes for returns for petitioner pursuant to sec_6020 on the basis of those substitutes respondent determined deficiencies in petitioner's tax_liabilities for those years and prepared statutory notices of deficiency statutory notices or notices the record contains copies of those notices for the controversy years which were obtained by so hayes through and so reeve and in preparation for petitioner's cdp hearings each notice is correctly addressed to petitioner states that there is a deficiency in tax for that year and shows a particular united_states postal service certified mail number the record also contains a copy of a redacted certified mail log mail log or log obtained by so reeve that states that a statutory notice for was sent to petitioner the log is dated date and shows petitioner's name and address a certified mail number matching the number on the notice a postal service employee's signature and a postmark of even date with the date of the log attached to respondent's motion are copies of three other redacted mail logs the first is dated date states that 4respondent may introduce as evidence a mail log that is not in the administrative record to refute petitioner's argument that he did not receive a continued statutory notices for and were sent to petitioner and shows petitioner's name and address certified mail numbers matching the numbers on the notices a postal service employee's signature and a postmark of even date with the dates on the notices the second mail log dated date is similar except that it references statutory notices for and the third mail log dated date is different in that while it shows petitioner's name and address a certified mail number matching the number on the notice a postal service employee's signature and a postmark of even date with the date of the notice it does not state as do the other mail logs that a statutory notice was mailed to petitioner respondent acknowledges that the four mail logs contain a technical defect in that while they show the total number of pieces of mail that accompanied each log to the post office more than just the mailings to petitioner they lack acknowledgment that any number of pieces was received by the post office the spaces on the logs to show that information are blank continued statutory notice on the ground that the record may be supplemented if it does not adequately disclose the grounds for appeals' determination see crain v commissioner tcmemo_2012_97 wl at respondent has also attached to his motion a copy of form_4340 certificate of assessments payments and other specified matters for each of the controversy years each form shows that a statutory notice was issued for the year indicated and that subsequently assessment of tax was made nftl determination petitioner did not file petitions in response to any of the statutory notices and respondent's forms show that for each year he assessed the tax interest and penalties without distinction tax due petitioner did not pay the assessed amounts and on date respondent filed the nftl and notified petitioner of that filing and of his right to a cdp hearing in response to the notification petitioner timely submitted to respondent a form request for a collection_due_process or equivalent_hearing petitioner listed issues that he wished to discuss verify whether or not the irs followed all proper procedure as required_by_law i don't believe i am liable for the assessed tax i should not be held responsible for the penalties accrued to challenge this liability seeing that i never had a chance to challenge it before if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me including but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me in preparation for conferring with petitioner so hayes reviewed various documents from respondent's administrative files to determine respondent's compliance with the law and administrative procedure she reviewed transcripts from respondent's integrated data retrieval system idrs to verify that statutory notices had been issued and that the assessments for each controversy year were properly made as stated she obtained copies of the notices for through and noted that they had been sent to petitioner's address of record following that preparation she made two attempts to contact petitioner by letter to arrange his cdp hearing but petitioner responded to neither letter her first letter dated date set forth the date and time for a telephone conference and instructed petitioner that she could consider collection alternatives only if he filed returns for through and returned to her a collection information statement the letter also informed him that he could not dispute his underlying liabilities because he had had a prior opportunity to do so the letter stated that he had been sent deficiency notices for each of through and had failed to file tax_court petitions in response to any of them she telephoned him at the time established for the telephone conference but the phone number petitioner had provided was no longer in service her second letter dated date invited petitioner to telephone her and informed him that he had until date to provide the requested information and that if he did not provide it appeals would promptly make a determination with respect to his hearing request petitioner did not provide the requested information and on date appeals sent him notice of its determination to sustain the nftl nftl determination in an attachment to the nftl determination so hayes stated the following reasons for the determination the requirements of any applicable law or administrative procedure had been met petitioner could not raise his underlying tax_liabilities because he had had a prior opportunity to do so appeals could not consider collection alternatives because petitioner had failed to file returns and to provide the requested collection information the nftl was appropriate under the circumstances it balanced the need for the efficient collection_of_taxes with petitioner's concern that the collection action be no more intrusive than necessary petitioner timely petitioned us for review of the nftl determination petitioner assigned the following errors to that determination respondent failed to meet the requirements of applicable law and procedure during the cdp hearing he did not allow petitioner the opportunity to challenge his liability for the assessed tax he did not allow petitioner to dispute discrepancies in the assessment of the tax he did not accord petitioner a fair and impartial hearing he did not provide petitioner with documents files and admissible evidence to support respondent's claim of the assessed tax he denied petitioner a face-to-face hearing he did not allow petitioner to make an audio recording of the hearing levy-notice determination in date respondent sent petitioner the levy notice in response petitioner timely submitted another form raising the same issues that he had raised in response to the nftl what ensued is much the same as that which ensued following petitioner's request for a cdp hearing with respect to the nftl to determine respondent's compliance with the law and administrative procedure so reeve reviewed idrs transcripts to verify that assessments for and were made and she obtained copies of the statutory notice and mail log for her letter dated date is similar to so hayes' first letter including so reeve's statement that petitioner could not dispute his liability during his cdp hearing because respondent's records indicate that he had been sent statutory notices the letter set a telephone conference for date petitioner responded to that letter by letter dated date march letter he did not by that letter provide any unfiled returns nor did he provide the requested collection information he denied having had a prior opportunity to dispute his underlying tax_liability for either or arguing that he could not have had a prior opportunity because he had never received a statutory notice for either year subsequently he did not answer the phone when on date so reeve called him for the scheduled telephone conference on that date she again wrote petitioner acknowledging his letter and reiterating her request for unfiled tax returns and for collection information necessary for her to consider any collection alternative she invited petitioner to contact her and gave him two weeks to provide the requested information she stated that without the requested information appeals would promptly make a determination with respect to his hearing request petitioner did not respond to the april letter and on date appeals sent petitioner notice of its determination to sustain the levy notice levy-notice determination appeals summarized the levy-notice determination as follows appeals has determined that all legal and administrative requirements for action taken have been met the notice_of_intent_to_levy was appropriate and it balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action is no more intrusive than necessary in an attachment to the levy-notice determination so reeve added that she had not considered collection alternatives because petitioner was not current in his tax_return filing obligations and had not submitted financial documentation she could not consider challenges to his underlying liabilities because he had had a prior opportunity to challenge them petitioner timely petitioned us for review of the levy-notice determination assigning errors similar to those he assigned to the nftl determination i introduction discussion sec_6320 and sec_6330 provide taxpayers the opportunity for notice and a hearing upon the filing of an nftl sec_6320 and before a levy to collect unpaid tax sec_6330 if a taxpayer requests a cdp hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise at a hearing any relevant issue relating to the unpaid tax or the collection action including challenges to the appropriateness of collection actions and offers of collection alternatives see sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any period if the person did not receive a statutory notice for such liability or did not otherwise have an opportunity to dispute such liability see sec_6330 a taxpayer who may raise the underlying liability during a cdp hearing must properly raise the merits of the underlying liability as an issue during the hearing to preserve the issue for judicial review see 129_tc_107 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present appeals with any evidence with respect to that liability after having been given reasonable opportunity to present such evidence see lg kendrick llc v commissioner 146_tc_17 aff'd 684_fedappx_744 10th cir sec_301_6320-1 q a-f3 f q a-f3 proced admin regs where the underlying tax_liability is properly at issue we review the determination of liability de novo e g 114_tc_176 to the extent the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the appeals officer's determination unless it is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff'd 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff'g in part tcmemo_2006_166 and aff'g in part vacating in part decisions in related cases ii motions and responses a petitioner's motion petitioner asks that we summarily determine that respondent may not proceed with collection of any unpaid tax for any of the controversy years the gravamen of his claim is that respondent may not proceed with collection because he failed to comply with the procedures specified in the internal_revenue_manual irm regarding the mailing of statutory notices at the times respondent claims to have mailed statutory notices for the controversy years to petitioner the mailing procedures in the irm called for delivery of statutory notices and a postal service form to the post office where a postal service employee would compare the count and certified mail numbers used with the envelope notices see irm pt date those mailing procedures further required the irs employee delivering the statutory notices to the post office to sign and date the form_3877 to indicate 5postal service form_3877 firm mailing book for accountable mail is a form for recording items delivered to and received by the post office and showing the type of mail eg certified mail or the service requested eg signature confirmation delivery of the notices to the post office id the postal service employee was to insert a postmark on the form indicating receipt id petitioner observes that the mail logs respondent submitted to evidence the mailing of statutory notices to him for the controversy years lack both the signature of an irs employee and acknowledgment by the postal service of the number of items received petitioner argues proper verification of the exact number of envelopes the postal service received from the irs is of vital importance because it is the only way to verify that each piece of certified mail intended for delivery by the post office was actually received into the post office mail system petitioner is unclear in drawing out the consequences of the defects in the mail logs that respondent submitted most narrowly he claims that those defects deny respondent the benefit of a presumption of regularity to establish mailing petitioner also argues that respondent's failure to comply with those procedures means that the settlement officers did not fulfill their obligations under sec_6330 to verify that the assessments were made in compliance with any applicable law and administrative procedure finally and most broadly petitioner suggests that respondent's failure to comply strictly with his own standards for documenting the mailing of statutory notices means that the assessments made on the basis of those notices were as a matter of law invalid b respondent's response to petitioner's motion respondent objects to our granting petitioner's motion conceding that with regard to mailing of the statutory notices for the controversy years he is not entitled to a presumption of regularity in mailing he argues that nonetheless sos hayes' and reeve's verifications of mailing were legally sufficient and the defects in the mail logs were not fatal to either assessment or collection of the unpaid tax moreover he continues even if verification was flawed or the defects in the mail logs were legally significant the remedy would be remand to appeals or a trial not abatement of the tax due c respondent's motion respondent moves for summary adjudication in his favor with respect to all of the issues in these cases in particular he asks that we summarily determine that petitioner's underlying tax_liability is not at issue for any of the controversy years for through respondent argues that petitioner had had a prior opportunity to raise the existence or amount of his underlying tax_liabilities and was therefore precluded from raising them during his cdp hearing in response to the nftl and is likewise precluded from raising them here see daniel v commissioner tcmemo_2009_28 sec_301_6320-1 q a-e7 proced admin regs for and respondent argues that petitioner did not properly raise his underlying tax_liabilities during the two cdp hearings at issue ie the nftl hearing with respect to and the levy-notice hearing with respect to and see giamelli v commissioner t c pincite- sec_301_6320-1 q a-f3 f q a-f3 proced admin regs respondent also asks that we determine that in making their determinations to proceed with collection sos hayes and reeve complied with the requirements of sec_6320 and sec_6330 sec_6330 provides that an appeals officer's determination shall take into consideration not only her verification that the requirements of any applicable law and administrative procedure have been met but also the issues raised by the taxpayer with respect to the unpaid tax or the proposed collection actions and that the proposed collection actions balanced the need for efficient collection_of_taxes with the taxpayer's concern that any collection action be no more intrusive than necessary in particular respondent asks us to determine that sos hayes and reeve were fair and impartial properly verified respondent's assessments of tax and did not abuse their discretion in a denying petitioner a face-to-face hearing b not permitting him to record the hearings and c not considering collection alternatives d petitioner's response to respondent's motion petitioner objects to our granting respondent's motion he claims a genuine dispute as to material fact with respect to whether the settlement officers fulfilled their obligations under sec_6330 to verify that the requirements of any applicable law and administrative procedure had been met particularly with respect to petitioner's claim that in mailing the statutory notices to him respondent had failed to comply with mailing procedures specified in the irm whether the evidence of mailing of those statutory notices on which the settlement officers relied is adequate to prove that the notices were mailed whether he had had a prior opportunity to challenge the underlying tax_liabilities at issue and whether he had received statutory notices for the controversy years petitioner also disputes although he does not label it a dispute as to a material fact respondent's claim that he did not properly raise his underlying tax_liabilities during the two cdp hearings at issue iii discussion a petitioner's motion presumption of regularity while petitioner is of course correct that respondent is not entitled to a presumption of regularity to establish mailing of the notices of deficiency it does not follow that respondent's assessments were invalid sos hayes and reeve abused their discretion in deciding to the contrary and consequently petitioner is 6the presumption of regularity in mailing is a particular application of the more general presumption of regularity sometimes presumption of official regularity which supports the proposition that in the absence of evidence to the contrary public officers are presumed to have discharged their duties see eg 530_f2d_781 8th cir in our view the presumption of official regularity controls the question of the validity of the notice_of_deficiency 'the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties ' 272_us_1 with respect to the mailing of a statutory notice we have said w here the existence of the notice_of_deficiency is not disputed a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer more specifically exact compliance with the form_3877 mailing procedures raises a presumption of official regularity in favor of respondent 94_tc_82 the failure of exact compliance with the form_3877 mailing instructions however does not mean that the notice was not mailed it means only that the evidence of an undisputed notice and a form_3877 in less than exact compliance do not even absent evidence to the contrary establish as a matter of law that the notice was mailed to the taxpayer as we said in coleman v commissioner t c pincite a failure to comply precisely with the form_3877 mailing procedures may not be fatal if the evidence adduced is otherwise sufficient to prove mailing entitled to summary_judgment petitioner points to respondent's failure to submit corroborating evidence to evince proof of mailing such as habit evidence as to his mailing procedures petitioner is mistaken if he believes that copies of a proper statutory notice and an imperfect mail log are necessarily insufficient for an appeals officer or indeed any fact finder to infer from that evidence that the commissioner in fact mailed the notice to the intended recipient see eg o'r587_f3d_537 2d cir holding that the commissioner's evidence of a proper statutory notice and a form_3877 defective only in that it did not state the number of pieces of mail received by the postal service and it lacked the signature or initials of a postal service employee was in the absence of a presumption of mailing sufficient to meet the commissioner's burden of showing that the notice was mailed as discussed in the next section of this report we think that neither so hayes nor so 7in the law of evidence inferences differ from presumptions an inference is a permissible deduction that the fact finder may make without express direction of the law to that effect that is the fact finder is permitted to deduce the existence of fact b from fact a by ordinary rules of reasoning and logic a presumption is distinguished from an inference in that if basic fact a is established then the fact finder must accept that the presumed fact b has also been established unless the presumption is rebutted see jack b weinstein margaret a berger weinstein's federal evidence sec_301 pincite mark s brodin ed 2d ed reeve abused her discretion in concluding that statutory notices for the controversy years were mailed to petitioner sufficiency of settlement officers' verifications as stated if a taxpayer requests a cdp hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 petitioner appears to challenge the adequacy of so hayes' and so reeve's reliance on computer transcripts for verification that the requirements of any applicable law or administrative procedure had been met respondent answers that sec_6330 does not mandate that appeals rely upon a particular document to satisfy the section's verification requirement see eg 119_tc_252 jewell v commissioner tcmemo_2016_239 at appeals may indeed rely on computer transcripts to satisfy the verification requirement see eg 329_f3d_1224 11th cir aff'g 118_tc_365 grace found v commissioner tcmemo_2014_229 at it may also rely on a mail log with minor defects such as the lack of both a postal service employee's signature and a count of the items delivered to the post office if supported by copies of the statutory notices in question see 826_f3d_1280 10th cir aff'g tcmemo_2014_139 cf o'rourke f 3d pincite not a cdp case respondent concludes in petitioner's cases the sos properly verified that all legal and procedural requirements were met by using transcripts in all years and the cml mail log for to verify that assessments were proper we agree with respondent that verification was sufficient petitioner did not during either cdp hearing bring to either settlement officer's attention the technical defect in the mail logs that respondent now acknowledges ie the absence of entries for the number of pieces of mail received by the post office indeed petitioner did not claim any defect until he objected to our granting respondent's motion and because petitioner did not bring any defects to the attention of so hayes the settlement officer did not err or abuse her discretion in relying on computer transcripts to make the necessary verifications for through the controversy years subject_to the nftl see grace found v commissioner at an appeals officer may rely on the irs account transcript to satisfy the sec_6330 verification requirement unless the taxpayer alleges that a specific irregularity transpired during the assessment process and the taxpayer provides evidence of such an irregularity for again and for the years subject_to the levy notice however petitioner had by the march letter notified so reeve of his belief that he had not received a statutory notice for either year petitioner had thus alleged an irregularity in the assessment procedure for each year and so reeve could not on account of that allegation rely on computer transcripts alone for verification see eg crain v commissioner tcmemo_2012_97 wl at the commissioner must send a notice_of_deficiency to the taxpayer before he may assess collect or reduce to judgment most income_tax liabilities if the taxpayer contests receipt of the notice_of_deficiency the commissioner must introduce evidence of actual mailing for however besides computer transcripts so reeve had the mail log listing the statutory notice which although missing some information was together with a copy of the notice sufficient to establish that the notice had been mailed as respondent claims see eg cropper v commissioner f 3d pincite o'rourke f 3d pincite- that is not necessarily the case for for the record does not establish that so reeve had a copy of the mail log dated date which shows mail addressed to petitioner with a certified mail number matching the number on the notice and while we could remand the case at docket no 16108-14l to appeals for it to clarify the record as to evidence on which so reeve relied in concluding that the notice was properly mailed to petitioner see 131_tc_197 noyes v commissioner t c memo at we do not think that is necessary we have in the record a copy of a mail log dated date showing information with respect to the notice similar enough to the information shown on the mail log on which so reeve relied for that it would be inconsistent for her to reach a conclusion with respect to whether the notice was mailed to petitioner different from the one she reached with respect to whether the notice was mailed to him we are satisfied with so reeve's efforts based on at least a computer transcript for and on both a computer transcript and a mail log for to verify that statutory notices for both and had been mailed to petitioner she did not abuse her discretion in so concluding failure to adhere to the irm finally petitioner claims that he is entitled to summary_judgment simply because of respondent's failure to comply with the standards described in the irm 8and while it remains an open question whether petitioner may challenge the existence or amount of his underlying liabilities for and see infra sec iii b c it does not follow that just because that question is open the verification question for those years also is open even if so hayes for and so reeve for both and abused their discretion in determining that petitioner had had a prior opportunity to challenge his and underlying liabilities and so could not challenge them during his nftl and levy-notice hearings it does not follow that they also abused their discretion in relying on computer transcripts and mail logs to verify that the requirements of any applicable law or administrative procedure had been met such reliance we have concluded was not an abuse_of_discretion for documenting the mailing of statutory notices taken at face value the claim rests on the premise that even if the statutory notices for the controversy years were in fact sent and moreover received appeals erred in upholding the nftl and the levy notice that would be so only if as a matter of law respondent's failure to strictly comply with the irm mailing procedures rendered invalid the assessments based on those notices the short answer to petitioner's claim is the irm lacks the force of law and does not create rights for taxpayers weiss v commissioner 147_tc_179 appeals did not solely on account of any failure by respondent to comply with the irm mailing procedures for statutory notices err in upholding the nftl and the levy notice conclusion we will deny petitioner's motion b respondent's motion dispute as to material fact we will first address petitioner's claim that there are genuine disputes as to material fact that preclude any summary adjudication in respondent's favor petitioner's first two claims--that there are genuine disputes as to whether the settlement officers fulfilled their sec_6330 verification obligations and the evidence of mailing on which they relied is adequate to prove that statutory notices were indeed mailed--seem to collapse into one claim petitioner does not assert any particular failures on the settlement officers' parts in fulfilling that obligation he seems to suggest as he did in support of his own motion that the defects in the mail logs mean that the settlement officers cannot have properly verified that the assessments were made in compliance with all legal and administrative requirements we have adequately addressed and have rejected petitioner's first two claims and need not restate our reasons we will address petitioner's remaining claims as we proceed prior opportunity to raise existence or amount of underlying liability a through for through respondent argues that petitioner had a prior opportunity to challenge the existence or amounts of his underlying liabilities and was therefore precluded from challenging them during his cdp hearing in response to the nftl and is likewise precluded from challenging them here respondent relies on a notice_of_determination concerning collection actions s under sec_6320 and or issued to petitioner on date prior determination notice that informed petitioner of appeals' determination that respondent's notice_of_levy with respect to petitioner's income_tax liabilities for through would stand a copy of the prior determination notice is attached to respondent's motion petitioner does not dispute the authenticity of the prior determination notice the prior determination notice was issued in response to petitioner's request for a cdp hearing made on date following his receipt of a levy notice for through dated date the prior determination notice recites that although the assigned settlement officer offered petitioner a hearing by telephone no hearing was held because the settlement officer could not reach petitioner by telephone at the time scheduled for the hearing and petitioner did not respond to a subsequent letter from the settlement officer with respect to petitioner's challenge to his underlying liabilities the prior determination notice states that because petitioner did not contact the settlement officer the issue of his underlying liabilities could not be discussed respondent argues that if a taxpayer previously received notice of his right to a cdp hearing with respect to the same tax and tax period he has had an opportunity to challenge the existence and amount of the underlying tax_liability and may not challenge the existence and amount of that tax_liability in a subsequent cdp hearing respondent relies on sec_301_6320-1 q a-e7 and e q a-e7 proced admin regs and daniel v commissioner tcmemo_2009_28 those authorities are consistent with respondent's argument but address a situation where the taxpayer did not request a cdp hearing in response to the earlier cdp_notice that of course is not the case here because petitioner did request a cdp hearing in response to the date levy notice for through the question is whether the prior cdp_notice and the settlement officer's subsequent actions gave petitioner a meaningful opportunity to challenge the existence or amount of his through underlying tax_liabilities we believe that they did give him a meaningful opportunity of which he did not take advantage see 128_tc_48 a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability sec_301_6320-1 q a-e2 e q a-e2 proced admin regs an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals because we are not here considering an actual challenge to the existence or amounts of petitioner's underlying liabilities for through but rather whether so hayes erred in precluding petitioner from raising such a challenge because she had determined that he had had a prior opportunity to do so we ask only whether so hayes abused her discretion in so precluding petitioner see 126_tc_356 which demonstrably she did not b and for and respondent argues that petitioner did not properly raise his underlying liabilities during the two cdp hearings at issue here ie the nftl hearing with respect to and the levy-notice hearing with respect to both and referring to the two forms that petitioner submitted requesting those hearings and to the march letter that petitioner sent to so reeve the sum and total of petitioner's communications to appeals in response to the nftl and the levy notice respondent claims that petitioner never stated what he was challenging with respect to his underlying liabilities but only said that he wanted to challenge those liabilities and should not be held responsible for penalties petitioner never presented any information or documents showing that the underlying liabilities were incorrect and because of that argues respondent appeals made no determination with respect to petitioner's underlying liabilities and there is nothing for us to review in their first letters to petitioner both so hayes and so reeve notified him that he could not challenge his underlying tax_liabilities because he had been sent statutory notices and thus he had had a prior opportunity to challenge his liabilities they repeated those explanations in the attachments that respectively they wrote and that were attached to the nftl and the levy-notice determinations in his two petitions in these consolidated cases petitioner makes it clear that he believes that appeals erred in failing to allow him to challenge his liability for the assessed tax it is true that if petitioner had received statutory notices for and he could not during any cdp hearing concerning those years challenge his underlying tax_liabilities see sec_6330 if however he had not received statutory notices for those years then he was entitled to challenge his underlying liabilities the record is not clear as to the bases on which sos hayes and reeve decided that petitioner had had a prior opportunity to challenge his liability both so hayes and so reeve and his liability only so reeve it is insufficient to deny him a challenge on the ground that a statutory notice had been sent to him which is the only reason either settlement officer recites without also concluding that he had received the notice as for through we are not now in disposing of respondent's motion considering an actual challenge to the existence or amounts of petitioner's and underlying liabilities but rather we are considering whether either so hayes for or so reeve for 9and while petitioner does not aver as to how his liability for either year is any less than respondent assessed we will read his complaint that he was not allowed to challenge his liability for either or to imply that he has grounds on which to challenge those liabilities both and abused her discretion in precluding petitioner from raising such a challenge on the assumption that he had received a statutory notice because the record is unclear we will remand these cases for appeals to clarify the record as to the evidence if any on which appeals relies to conclude that petitioner may not for either or challenge his underlying tax_liability if appeals is unable to conclude that petitioner received the requisite statutory notice or notices we assume that appeals will allow petitioner to raise a challenge to the existence or amount of his underlying liability before these cases are returned to us c conclusion in sum we agree with respondent that petitioner had a prior opportunity to challenge his underlying liabilities for through and was therefore precluded from challenging them during his cdp hearing in response to the nftl and is likewise precluded from challenging them here we do not decide whether petitioner is similarly precluded with respect to his underlying liabilities for and because the record is inadequate for us to determine whether in concluding that petitioner had had a prior opportunity either settlement officer abused her discretion we will remand for clarification or other appropriate action sos hayes' and reeve's compliance with the requirements of sec_6330 a introduction respondent points to the nftl and levy-notice determinations along with the settlement-officer attachments and the hayes and kash declarations as evidence that in determining to proceed with collection appeals acting through the settlement officers took into consideration the verification and other requirements specified in sec_6330 on that basis respondent argues that appeals did not abuse its discretion in determining to proceed with collection for the controversy years except to the extent that we have previously discussed ie with respect to mailing of the statutory notice and receipt of the and notices we agree that appeals complied with the requirements of sec_6330 we will address particular points raised by petitioner b cdp hearings fair and impartial petitioner contends the hearings were not fair and impartial sec_6320 and sec_6330 provide that the hearing shall be conducted by an officer_or_employee who has had no prior involvement neither so hayes nor so reeve had any prior involvement in petitioner's tax matters for the tax years at issue in the hearings both settlement officers were impartial within the meaning of sec_6320 and sec_6330 c no mandate for appeals to provide taxpayer with written confirmation that requirements of any law or procedure have been met petitioner contends that respondent did not provide him with any admissible evidence to support the determinations the short answer is that sos hayes and reeve did not have to provide petitioner with any written confirmation that the requirements of any applicable law or administrative procedure had been met as we have said sec_6330 does not require the appeals officer to rely on any particular document in satisfying the verification requirement and does not require that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied shirley v commissioner tcmemo_2014_10 at citing craig v commissioner t c pincite 118_tc_162 d no abuse_of_discretion in denying petitioner a face-to- face hearing sec_6330 does not mandate that a taxpayer be given a face-to-face hearing e g laforge v commissioner tcmemo_2013_183 at because sos hayes and reeve determined that petitioner had not filed all necessary tax returns and because petitioner had failed to return collection information statements to sos hayes and reeve the settlement officers did not abuse their discretion in determining that he was entitled to no face-to-face hearing and denying him such a hearing see id see also sec_301_6320-1 q a-d8 d q a-d8 proced admin regs e no abuse_of_discretion in not permitting audio recording petitioner had no face-to-face hearing and he did not answer telephone calls from sos hayes and reeve for scheduled telephone conferences sec_7521 accords taxpayers the right in connection with any in-person interview upon advance request to make an audio recording we have held that sec_7521 applies to sec_6330 face-to-face hearings and a taxpayer providing the irs with advance notice is allowed to record his face-to-face hearing 121_tc_8 we have also held that sec_7521 is not applicable to telephone hearings and that a taxpayer is not entitled to record his telephone hearing 127_tc_219 the short answer is that there were no spoken communications for petitioner to record and even if there had been a telephone hearing all that petitioner was offered he had no right to record it there was no abuse_of_discretion f no abuse_of_discretion in not considering collection alternatives so hayes and reeve did not abuse their discretion in not considering collection alternatives because they had determined that petitioner had not filed all necessary tax returns and because he had not returned to them the collection information statements they had requested see eg rosenthal v commissioner tcmemo_2014_252 at it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain a proposed collection action on the basis of the failure of a taxpayer to submit requested financial information or to achieve current compliance with filing obligations conclusion we will deny petitioner's motion and grant respondent's motion in part we will grant respondent's motion to the extent that with respect to the nftl determination we find no error in appeals' determination that respondent may proceed with collection by lien of petitioner's income_tax liabilities for through with respect to the nftl determination for and the levy- notice determination we will grant respondent's motion to the extent that respondent asks us to determine that appeals verified that the requirements of any applicable law or administrative procedure were met the nftl hearing and the levy-notice hearing were fair and impartial neither so hayes nor so reeve had to provide petitioner with any written confirmation of her verification efforts neither settlement officer abused her discretion in denying petitioner a face-to-face hearing or the right to audio record any telephone hearing and neither abused her discretion in not considering collection alternatives we will remand the cases at docket nos 16108-14l and 9435-15l to appeals for supplemental determinations clarifying the record as to the grounds on which appeals relied in precluding petitioner from challenging his and tax_liabilities if petitioner was entitled to raise challenges to those liabilities appeals shall consider such challenges and report the results of its consideration in its supplemental determinations an appropriate order will be issued denying petitioner's motion for summary_judgment granting respondent's motion for summary_judgment in part and remanding these cases for further proceedings consistent with this report
